Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
In this application, there are multiple species shown in the drawing. Based on Applicant’s current claims, the original presentation is obviously for the embodiment shown in fig 6 ONLY. Therefore, Examiner will exam this Application based on the embodiment shown in the fig 6. Any further amendment/claims which belong to other embodiments will be withdrawn from consideration. Examiner also request Applicant to withdraw any claims (discussed in the 112 rejection with indefinite scope) which belong to the non-elected embodiment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8, 14, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 8, the limitations “a button engaged to the housing and being operationally engaged to the electronics module, the button being depressible, wherein the button is configured for depressing for signaling the microprocessor for actuating the motor for extending the screen from the slot” are unclear since this claim depends on claims 5 and 1. However, only claims 2 and 17 has “motor”. Therefore, it’s unclear which claim that the claim 8 depending from.  Further clarification is required.
In Claims 14, 17, the limitations “the housing is cylindrical” are unclear and not supported by the SPEC/drawing (see also the original presentation discussed above).  Further clarification is required. Examiner’s note: cylindrical: having the shape of a cylinder (= hollow tube) (https://www.merriam-webster.com/dictionary/cylindrical). The housing in this case is, at most, a partial cylinder shape.  
In Claim 17, the limitations “a pair of tracks engaged to the housing, each track being slidably engaged to a respective opposed edge of the screen, such that the pair of tracks is positioned for guiding the screen through the slot, or; a post engaged to the housing, the post comprising a plurality of nested sections, such that the post is selectively extensible through the slot, the post having an upper end engaged to an upper edge of the screen, the screen having a lower edge engaged to the post proximate to a midpoint thereof, such that the screen is planar when the plurality of nested sections is fully extended” are unclear. This paragraph is obviously incomplete. Therefore, the scope of the limitations is indefinite. 

Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, rejected under 35 U.S.C. 112, second paragraph (see above rejection), and/or discussed in the above claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 12, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perkins (US 20070211036 A1) in view of Tanimoto (US 20050206615).
Regarding claim 1, Perkins further disclosed An audiovisual assembly (abstract; fig 1-13) comprising: a housing defining an interior space (at least fig 1-5, the housing with an interior space for display); a display module (the module including 107 and other parts) engaged to the housing and positioned in the interior space, the display module comprising a screen (107), the screen being selectively extensible from the housing through a slot (at least fig 5, the slot for the display) positioned in a top thereof (the side which allows the display to extend, Examiner consider as a top side); a speaker engaged to the housing (at least paragraph [50]-[52]); an electronics module engaged to the housing (paragraph [49], [55], [80]) and positioned in the interior space, the electronics module being operationally engaged to the display module and the speaker (paragraph [49], [55], [80])
Perkins lacks teaching: a remote controller wirelessly engaged to the electronics module, such that the remote controller is positioned for selectively signaling the electronics module for displaying content on the screen and broadcasting an audio signal from the speaker. 
Tanimoto teaches an electronic assembly comprising: a remote controller wirelessly engaged to the electronics module, such that the remote controller is positioned for selectively signaling the electronics module for displaying content on the screen and broadcasting an audio signal from the speaker (paragraph [87], [39], [40], [81]-[82]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (above discussed remote control) and modify to previous discussed structure (modified the remote control with a recess/slot on a back side of the body of the device to receive the remote control) so as to further provide an alternate way to control the modified structure. Examiner’s note: Perkins’s Fig 5 show the front side is the display, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to modify the location  of the remote control recess/slot to the back side of the housing.
Regarding claim 3, Perkins further disclosed the display module comprises a post engaged to the housing (paragraph [52]-[54]), the post comprising a plurality of nested sections (paragraph [52]-[54]), such that the post is selectively extensible through the slot (paragraph [52]-[54]), the post having an upper end engaged to an upper edge of the screen (at least fig 5), the screen having a lower edge engaged to the post proximate to a midpoint thereof (at least fig 5), such that the screen is planar when the plurality of nested sections is fully extended (at least fig 5).
Regarding claim 4, Perkins further disclosed the speaker is one of a pair of speakers, each speaker being engaged to a respective opposing end of the housing (paragraph [50]-[51]).
Regarding claim 5, Perkins further disclosed the electronics module comprising: a microprocessor (fig 13), a transceiver operationally engaged to the microprocessor (fig 13), such that the electronics module is equipped for wireless signaling (fig 13; paragraph [80]), and a data storage module operationally engaged to the microprocessor (fig 13), such that the electronics module is equipped for storing audio files, video files, and audiovisual files (fig 13); and a power module (fig 13) engaged to the housing and positioned in the interior space, the power module being operationally engaged to the electronics module for supplying power thereto (fig 13).
Regarding claim 6, Perkins further disclosed the screen is touch enabled, wherein the screen is configured for entry of commands into the microprocessor (see claims 14-20).
Regarding claim 7, Perkins further disclosed the power module comprises a battery, such that the housing is portable (fig 13).
Regarding claim 12, Perkins further disclosed a camera engaged to the housing and being operationally engaged to the microprocessor, such that the microprocessor is positioned for selectively actuating the camera for capturing an image proximate to the housing (paragraph [49]-[51]).
Regarding claim 15, modified Perkins further disclosed the housing has a recess positioned in a back thereof (See claim 1 discussion); and the remote controller is shaped complementarily to the recess (See claim 1 discussion), such that the remote controller is selectively insertable into the recess for removably engaging the remote controller to the housing (See claim 1 discussion).
Regarding claim 16, modified Perkins further disclosed a set of feet engaged to a bottom of the housing (at least Tanimoto’s fig 3, 330-333), wherein the feet are configured for stabilizing the housing on a surface (at least Tanimoto’s fig 3, 330-333). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a set of feet engaged to a bottom of the housing) and modify to previous discussed structure (modified to the primary art’s bottom housing) so as to further support the modified structure on the surface. 
Claims 2, 9-11, 13, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perkins (US 20070211036 A1) in view of Tanimoto (US 20050206615) and further in view of Examiner’s Official Notice (EON). 
Regarding claims 9-11, The primary art and/or the modified structure discussed in the preceding claim disclosed all t1he subject matter except for a switch engaged to the housing and being operationally engaged to the microprocessor and the power module, wherein the switch is configured for being selectively switched for operationally engaging the microprocessor to the power module; and a bulb engaged to the housing and being operationally engaged to the microprocessor, such that the microprocessor is positioned for selectively powering the bulb for indicating an operational state of the electronics module; and the bulb is configured for selectively emitting green light when the electronics module is in an operable state and red light when the electronics module is in an inoperable state.
However, Examiner take official notice (EON) that the above limitations “a switch engaged to the housing and being operationally engaged to the microprocessor and the power module, wherein the switch is configured for being selectively switched for operationally engaging the microprocessor to the power module; and a bulb engaged to the housing and being operationally engaged to the microprocessor, such that the microprocessor is positioned for selectively powering the bulb for indicating an operational state of the electronics module; and the bulb is configured for selectively emitting green light when the electronics module is in an operable state and red light when the electronics module is in an inoperable state” are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (a switch engaged to the housing and being operationally engaged to the microprocessor and the power module, wherein the switch is configured for being selectively switched for operationally engaging the microprocessor to the power module; and a bulb engaged to the housing and being operationally engaged to the microprocessor, such that the microprocessor is positioned for selectively powering the bulb for indicating an operational state of the electronics module; and the bulb is configured for selectively emitting green light when the electronics module is in an operable state and red light when the electronics module is in an inoperable state) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further display the status of the device and allow the user to use switch to operate the modified structure. 
Examiner’s note: using a switch and a bulb to indicate the status of the device is well known in most of the portable radio station since early 1980. 
 Regarding claim 13, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the camera is one a pair of cameras positioned singly on a front and a back of the housing proximate to the top.
However, Examiner take official notice (EON) that the above limitations “the camera is one a pair of cameras positioned singly on a front and a back of the housing proximate to the top” are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the camera is one a pair of cameras positioned singly on a front and a back of the housing proximate to the top) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further provide more cameras options for the user when using the modified structure.  
Examiner’s note: using a pair of cameras for a portable device is well known in the art. Examiner encourage Applicant to search of the dual-camera mobile device in the industry. 
 Regarding claim 2, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the display module comprises: a hub, the screen being rollably positioned around the hub; a pair of motors, each motor being axially engaged to a respective opposed end of the hub; and a pair of tracks engaged to the housing, each track being slidably engaged to a respective opposed edge of the screen, such that the pair of tracks is positioned for guiding the screen through the slot.
However, Examiner take official notice (EON) that the above limitations “the display module comprises: a hub, the screen being rollably positioned around the hub; a pair of motors, each motor being axially engaged to a respective opposed end of the hub; and a pair of tracks engaged to the housing, each track being slidably engaged to a respective opposed edge of the screen, such that the pair of tracks is positioned for guiding the screen through the slot” are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the display module comprises: a hub, the screen being rollably positioned around the hub; a pair of motors, each motor being axially engaged to a respective opposed end of the hub; and a pair of tracks engaged to the housing, each track being slidably engaged to a respective opposed edge of the screen, such that the pair of tracks is positioned for guiding the screen through the slot) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further provide the extendable display with a pair of motors as driver of the modified structure. 
Examiner’s note: using a pair of motor for a flexible display (with a roller) is well known in the art. 
 Regarding claim 17, Perkins further disclosed An audiovisual assembly (abstract; fig 1-13) comprising: a housing defining an interior space (at least fig 1-5, the housing with an interior space for display); a display module (the module including 107 and other parts) engaged to the housing and positioned in the interior space, the display module comprising a screen (107), the screen being selectively extensible from the housing through a slot (at least fig 5, the slot for the display) positioned in a top thereof (the side which allows the display to extend, Examiner consider as a top side), the display module comprising: a hub (at least fig 5 and fig 6A; paragraph [55]-[57]), the screen being rollably positioned around the hub (at least fig 5 and fig 6A; paragraph [55]-[57]), and a pair of tracks engaged to the housing, each track being slidably engaged to a respective opposed edge of the screen (compare fig 3, fig 5; paragraph [55]-[56]), such that the pair of tracks is positioned for guiding the screen through the slot (compare fig 3, fig 5; paragraph [55]-[56]), or; a post engaged to the housing, the post comprising a plurality of nested sections (paragraph [52]-[54]), such that the post is selectively extensible through the slot (paragraph [52]-[54]), the post having an upper end engaged to an upper edge of the screen, the screen having a lower edge engaged to the post proximate to a midpoint thereof (at least fig 5), such that the screen is planar when the plurality of nested sections is fully extended (at least fig 5); a speaker engaged to the housing (paragraph [50]-[51]), the speaker being one of a pair of speakers (paragraph [50]-[51]), each speaker being engaged to a respective opposing end of the housing (paragraph [50]-[51]); an electronics module engaged to the housing and positioned in the interior space (at least fig 13), the electronics module being operationally engaged to the display module and the speaker (at least fig 13), the electronics module comprising: a microprocessor (at least fig 13), the screen being touch enabled, wherein the screen is configured for entry of commands into the microprocessor (see claims 14-20), a transceiver operationally engaged to the microprocessor (fig 13; paragraph [80]), such that the electronics module is equipped for wireless signaling (fig 13; paragraph [80]), and a data storage module operationally engaged to the microprocessor (fig 13; paragraph [80]), such that the electronics module is equipped for storing audio files, video files, and audiovisual files (fig 13; paragraph [80]); a power module engaged to the housing (fig 13; paragraph [80]) and positioned in the interior space, the power module being operationally engaged to the electronics module for supplying power thereto (fig 13; paragraph [80]), the power module comprising a battery (fig 13; paragraph [80]), such that the housing is portable (fig 13; paragraph [80]); a camera engaged to the housing and being operationally engaged to the microprocessor (paragraph [49]-[51]), such that the microprocessor is positioned for selectively actuating the camera for capturing an image proximate to the housing (paragraph [49]-[51]).
Perkins lacks teaching: a switch engaged to the housing and being operationally engaged to the microprocessor and the power module, wherein the switch is configured for being selectively switched for operationally engaging the microprocessor to the power module; a button engaged to the housing and being operationally engaged to the electronics module, the button being depressible, wherein the button is configured for depressing for signaling the microprocessor for actuating the motor for extending the screen from the slot; a bulb engaged to the housing and being operationally engaged to the microprocessor, such that the microprocessor is positioned for selectively powering the bulb for indicating an operational state of the electronics module, the bulb being configured for selectively emitting green light when the electronics module is in an operable state and red light when the electronics module is in an inoperable state; a pair of motors, each motor being axially engaged to a respective opposed end of the hub; the housing being cylindrical, the housing having a recess positioned in a back thereof; a set of feet engaged to a bottom of the housing, wherein the feet are configured for stabilizing the housing on a surface; the camera being one of a pair of cameras positioned singly on a front and the back of the housing proximate to the top; and a remote controller wirelessly engaged to the electronics module, such that the remote controller is positioned for selectively signaling the electronics module for displaying content on the screen and broadcasting an audio signal from the speaker, the remote controller being shaped complementarily to the recess, such that the remote controller is selectively insertable into the recess for removably engaging the remote controller to the housing.
Tanimoto teaches an electronic assembly comprising: a remote controller wirelessly engaged to the electronics module, such that the remote controller is positioned for selectively signaling the electronics module for displaying content on the screen and broadcasting an audio signal from the speaker (paragraph [87], [39], [40], [81]-[82]); and a set of feet engaged to a bottom of the housing (at least Tanimoto’s fig 3, 330-333), wherein the feet are configured for stabilizing the housing on a surface (at least Tanimoto’s fig 3, 330-333).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (above discussed remote control and a set of feet) and modify to previous discussed structure (modified the remote control with a recess/slot on a back side of the body of the device to receive the remote control) so as to have (Perkins in view of Tanimoto): the housing having a recess positioned in a back thereof (see above modification discussion); the remote controller being shaped complementarily to the recess (see Tanimoto paragraph [87], [39], [40], [81]-[82]), such that the remote controller is selectively insertable into the recess for removably engaging the remote controller to the housing (see Tanimoto paragraph [87], [39], [40], [81]-[82]).
The motivation to modify the previous discussed structure with the current feature is to provide compact design of the device and support the device on a surface.
Examiner’s note: Perkins’s Fig 5 show the front side is the display, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to modify the location  of the remote control recess/slot to the back side of the housing (or examiner consider the side with recess is a back side).
Perkins in view of Tanimoto lacks teaching: 
a switch engaged to the housing and being operationally engaged to the microprocessor and the power module, wherein the switch is configured for being selectively switched for operationally engaging the microprocessor to the power module; a button engaged to the housing and being operationally engaged to the electronics module, the button being depressible, wherein the button is configured for depressing for signaling the microprocessor for actuating the motor for extending the screen from the slot; a bulb engaged to the housing and being operationally engaged to the microprocessor, such that the microprocessor is positioned for selectively powering the bulb for indicating an operational state of the electronics module, the bulb being configured for selectively emitting green light when the electronics module is in an operable state and red light when the electronics module is in an inoperable state; a pair of motors, each motor being axially engaged to a respective opposed end of the hub; the housing being cylindrical, the camera being one of a pair of cameras positioned singly on a front and the back of the housing proximate to the top. 
However, Examiner take official notice (EON) that the above limitations “a switch engaged to the housing and being operationally engaged to the microprocessor and the power module, wherein the switch is configured for being selectively switched for operationally engaging the microprocessor to the power module; a button engaged to the housing and being operationally engaged to the electronics module, the button being depressible, wherein the button is configured for depressing for signaling the microprocessor for actuating the motor for extending the screen from the slot; a bulb engaged to the housing and being operationally engaged to the microprocessor, such that the microprocessor is positioned for selectively powering the bulb for indicating an operational state of the electronics module, the bulb being configured for selectively emitting green light when the electronics module is in an operable state and red light when the electronics module is in an inoperable state; a pair of motors, each motor being axially engaged to a respective opposed end of the hub; the housing being cylindrical, the camera being one of a pair of cameras positioned singly on a front and the back of the housing proximate to the top” are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (a switch engaged to the housing and being operationally engaged to the microprocessor and the power module, wherein the switch is configured for being selectively switched for operationally engaging the microprocessor to the power module; a button engaged to the housing and being operationally engaged to the electronics module, the button being depressible, wherein the button is configured for depressing for signaling the microprocessor for actuating the motor for extending the screen from the slot; a bulb engaged to the housing and being operationally engaged to the microprocessor, such that the microprocessor is positioned for selectively powering the bulb for indicating an operational state of the electronics module, the bulb being configured for selectively emitting green light when the electronics module is in an operable state and red light when the electronics module is in an inoperable state; a pair of motors, each motor being axially engaged to a respective opposed end of the hub; the housing being cylindrical, the camera being one of a pair of cameras positioned singly on a front and the back of the housing proximate to the top) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further provide inputs interface and output status for the user when using the modified structure. 
Examiner’s note: These limitations are well known in the art for the portable radio station, and mobile device design (see above discussion).
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10410549; US 20190138058. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841